May 3, VIA EDGAR The United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-0506 Re:Nationwide Variable Account-12 Nationwide Life Insurance Company File No. 333-88612 CIK No. 0001173507 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 ("1933 Act") and on behalf of the Nationwide Variable Account – 12 (the "Variable Account") and Nationwide Life Insurance Company (the "Company"), we hereby certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 11 to the Registration Statement for the Company and the Variable Account which became effective on May 1, 2010. Please contact me direct at (614) 677-5276 if you have any questions regarding this filing. Very truly yours, Nationwide Life Insurance Company /s/ CHRISTINE M. WALKUP Christine M. Walkup Senior Counsel
